Title: To George Washington from George Clinton, 27 June 1795
From: Clinton, George
To: Washington, George


          
            Sir,
            New York 27th June 1795.
          
          I transmit you enclosed a letter from Don Thomas Stoughton Consul of his Catholic Majesty in this State, together with his deposition respecting a French Privateer called La Vengeance and her prize now in this port. This Privateer is not designated to me in any communication from the Secretary of War, as one originally equipped or fitted out in the United States, nor have I any other evidence of its being the case besides what I now send to you, on the contrary the Captain of the Privateer has produced to me his Commission from General Lavaux Commander in Chief of the French West India Islands, and alledges that he made this Capture on his first cruize from Port au Paix. The Vessel I have reason to believe is American built, that she sailed from some part of the continent in the course of the last or the beginning of the present year with Military stores for some of the French West India Islands where she discharged the whole or part of her cargo, and then was commissioned and sailed as a Privateer. Under these circumstances, I thought it most adviseable to submit this case to the determination of the General Government, as it does not appear to me to come directly under any regulation already established, especially as no inconvenience can arise from the delay, as the Vessels do not appear to intend soon to leave the port. You will please to direct your communication to my successor in office, and to be assured of the high respect with which I am your Most Obedient Servant,
          
            Geo: Clinton
          
        